Case: 20-50668     Document: 00515671037          Page: 1    Date Filed: 12/11/2020




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 11, 2020
                                   No. 20-50668                      Lyle W. Cayce
                                                                          Clerk

   Jerry Wanzer,

                                                            Plaintiff—Appellant,

                                       versus

   Phonso J. Rayford, Senior Warden, John B. Connally Unit, sued in
   their individual and official capacity; John A. Marcum, Assistant
   Warden, John B. Connally Unit, sued in their individual and official capacity;
   FNU Stengel, Assistant Warden, John B. Connally Unit, sued in their
   individual and official capacity; Viola Company, sued in their individual
   and official capacity; Gary Wagner, Water Treatment Plant
   Superintendent, sued in their individual and official capacity; Kelly L.
   Kotzur, Food Kitchen Captain, John B. Connally Unit, sued in their
   individual and official capacity; Kathy S. Akin, Food Kitchen Captain,
   John B Connally Unit, sued in their individual and official capacity; Debra
   Gloor, Medical Supervisor, John B. Connally Unit, sued in their individual
   and official capacity; Lorie Davis, TDCJ Director, sued in their
   individual and official capacity; UTMB Director, sued in their individual
   and official capacity; Doctor FNU Wong, Ophthalmologist Eye Doctor,
   sued in their individual and official capacity; Sylvia L. Peterson, Law
   Library Supervisor, John B. Connally Unit, sued in their individual and
   official capacity; FNU Alexander, Captain, John D. Connally Unit,
   sued in their individual and official capacity; FNU Wolf, Lieutenant, John
   B. Connally Unit, sued in their individual and official capacity; FNU
   Rodas, Lieutenant, John B. Connally Unit, sued in their individual and
Case: 20-50668         Document: 00515671037            Page: 2      Date Filed: 12/11/2020




   official capacity; Pauline Dancy, Lieutenant, John B. Connally Unit,
   sued in their individual and official capacity,

                                                                 Defendants—Appellees.


                      Appeal from the United States District Court
                           for the Western District of Texas
                                USDC No. 5:20-CV-779


   Before Clement,* Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Jerry Wanzer, Texas prisoner #855976, moves for leave to proceed in
   forma pauperis to appeal the district court’s dismissal of his 42 U.S.C. § 1983
   complaint under the three-strikes provision of 28 U.S.C. § 1915(g). Section
   1915(a) permits “any court of the United States” to “authorize the
   commencement . . . of any suit . . . without prepayment of fees or security
   therefor.” 28 U.S.C. § 1915(a).
          Generally, a prisoner bringing or appealing a civil action may not
   proceed in forma pauperis if the prisoner has previously brought three civil
   actions or appeals that were dismissed as frivolous or malicious or for failure
   to state a claim. § 1915(g). A prisoner may circumvent this bar if “the
   prisoner is under imminent danger of serious physical injury.” Id. Wanzer
   has previously filed at least three civil actions and appeals that were dismissed
   as frivolous. Wanzer v. Chu, 168 F. App’x 898, 899 (5th Cir. 2006)
   (dismissing appeal as frivolous); Wanzer v. Pfeil, 2006 WL 2595764, No.
   5:05-CV-616, at *1 (W.D. Tex. June 26, 2006) (dismissing complaint as


          *
              Judge Clement would deny the request to proceed in forma pauperis.
          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                               2
Case: 20-50668      Document: 00515671037           Page: 3   Date Filed: 12/11/2020




                                    No. 20-50668


   frivolous); Wanzer v. White, No. 6:92-CV-27 (E.D. Tex. May 22, 1992)
   (dismissing complaint as frivolous). Thus, he can only proceed in forma
   pauperis in the district court or before this court if he is “under imminent
   danger of serious physical injury.” § 1915(g).
          Wanzer alleges that he is being denied medical treatment and is being
   forced to drink contaminated water. Wanzer specifically alleges that, as a
   result, he has severe chest pains and a sore throat, that he at times coughs up
   blood, and that he is going blind in his left eye from an untreated cataract.
          While the district court characterized these medical claims as “past
   events” that do not support an inference of “imminent” harm, Wanzer
   alleges serious ongoing symptoms and hence “imminent danger of serious
   physical injury.” Cf. Camp v. Putnam, 807 F. App’x 303, 306-07 (5th Cir.
   2020) (determining that “specific allegations of unsanitary living conditions,
   food contamination, and chronic illness” were more than “mere conclusions
   and threadbare allegations regarding the imminent danger of serious physical
   injury”). Construing Wanzer’s pro se pleadings liberally, as we must, we
   determine that Wanzer’s “allegations warrant a determination that he is
   under imminent danger of serious physical injury.” Erickson v. Pardus, 551
U.S. 89, 94 (2007); King v. Steven, 282 F. App’x 396, 396 (5th Cir. 2010).
          Wanzer’s motion for leave to proceed in forma pauperis on appeal is
   GRANTED. We VACATE the judgment of the district court denying in-
   forma-pauperis status and dismissing the complaint and REMAND for
   further proceedings consistent with this opinion.




                                          3